TRANSCRIPTION SERVICES SUBCONTRACTING AGREEMENT

THIS TRANSCRIPTION SERVICES SUBCONTRACTING AGREEMENT (this “Agreement”) dated
March 31, 2009 is entered into by and between CBAY SYSTEMS & SERVICES, INC.
(“CBay”) and MEDQUIST TRANSCRIPTIONS, LTD. (“MedQuist”) and. This Agreement
shall be effective upon the date of mutual execution by the parties below (the
“Effective Date”).

BACKGROUND

WHEREAS, MedQuist provides medical transcription and editing services, and CBay
wishes to obtain medical transcription and editing services from MedQuist,
through MedQuist’s use of medical transcription and editing labor located within
the United States, on the terms set forth herein in order to meet obligations to
CBay’s customers pursuant to agreements between CBay and such customers.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained and intending to be legally bound hereby, the parties
hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1. Definitions. In this Agreement, and in the Exhibits to this
Agreement, the following terms, whether used in the singular or plural, shall
have the respective meanings set forth below:

“Customer Contractual Service Level Agreement” means the Turn Around Time,
Quality Assurance levels, customer profile requirements, service level
definitions, and any other service commitments CBay has contracted to provide to
Client Facilities.

“Client Facility” means the departments and facilities of the CBay customer on
MedQuist’s DocQment Enterprise Platform (the “DEP’) that originates dictation
and work types pursuant to an agreement between the CBay customer and CBay.

“Confidential Information” means all non-public information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that relates to the business, products,
financial condition, services or research or development of either of the
parties to this Agreement and each of its suppliers, distributors, customers,
independent contractors or other business relations, including all trade
secrets, know-how, compilations of data and analyses, techniques, systems,
formulae, recipes, research, records, reports, manuals, documentation, models,
data and data bases relating thereto; inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information. Notwithstanding the foregoing, Confidential Information
does not include any information that: (i) is or becomes generally available to
the public other than as a result of an unauthorized disclosure by one of the
parties hereto; or (ii) was within the receiving party’s possession or becomes
available to the receiving party, in either case, on a non-confidential basis
from a source other than the furnishing party, provided that such source is not
bound by a confidentiality agreement with the furnishing party or otherwise
prohibited from transmitting the information to the receiving party.
Confidential Information shall include, without limitation, the parties content
(as defined in Section 5.1 herein).

“EPHI” means “Electronic Protected Health Information” as that term is defined
by 45 CFR §164.513.

“Force Majeure Event” means any cause beyond the reasonable control of the
non-performing party to this Agreement including, without limitation, acts of
God or public enemy, fires, floods, storms, tornadoes, earthquakes, riots,
strikes, blackouts, telephone outage, acts of terrorism, war or war operations,
restraints of government, delays by suppliers and/or manufacturers, governmental
acts, staff unavailability due to illness or airline flight delay or other
causes which cannot with reasonable diligence be controlled or prevented by the
non-performing party.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996.

“PHI” means Protected Health Information as defined in 45 CFR §164.501.

ARTICLE II
SERVICES

Section 2.1 Services. MedQuist shall provide medical transcription, editing and
related services to CBay, through MedQuist’s use of medical transcription and
editing labor located within the United States, as set forth in this Agreement
(the “Services”). For the purpose of providing the Services, voice and/or data
files will be securely imported into MedQuist’s DocQment Enterprise Platform
(“DEP”) for processing by MedQuist. MedQuist shall comply with each Customer
Contractual Service Level Agreement specific to a Client Facility covered under
this Agreement. In those circumstances under this Agreement where CBay fully
subcontracts all of CBay’s operational performance obligations pursuant to a
Customer Contractual Service Level Agreement, MedQuist shall assume full
responsibility for the account management, customer service, implementation
services and technical support. Notwithstanding the foregoing, CBay agrees and
acknowledges that, with respect to any Client Facility that MedQuist refers to
CBay for the provision of Services under this Agreement, MedQuist shall have the
right to end the provision of Services for such Client Facility under this
Agreement and enter into a separate, direct agreement between such Client
Facility and MedQuist.

Section 2.2 Order Form. Commencement of Services for any Client Facility in
accordance with a Customer Contractual Service Level Agreement shall be
accomplished by mutual execution of an Order Form in the form attached hereto as
Exhibit 1.

ARTICLE III
FEES

Section 3.1 CBay shall pay MedQuist the following fees for the Services provided
by MedQuist hereunder: ninety-eight percent (98%) of the net monthly fees
invoiced by CBay to a Client Facility pursuant to a Customer Contractual Service
Level Agreement for Services provided by MedQuist. The calculation shall be
based on the gross amount due to CBay after subtraction of (a) CBay’s payment or
credit of any group purchasing organization fees or administrative fees, and (b)
contractual service-related penalties required under an applicable Customer
Contractual Service Level Agreement.

MedQuist shall provide CBay with the billing data necessary for CBay to generate
an invoice for the work performed by MedQuist to a Client Facility under this
Agreement. CBay will in turn generate an invoice to the Client Facility
consistent with the billing data from MedQuist within three (3) calendar days of
receipt of the billing data from MedQuist. A Client Facility’s payment to CBay
for an applicable invoice is a condition precedent to CBay’s payment obligation
to MedQuist for the work performed by MedQuist to such Client Facility as
covered by the applicable invoice. CBay will make payment to MedQuist within
fifteen (15) days of receipt of payment by the Client Facility.

Section 3.2 In those circumstances under this Agreement where CBay fully
subcontracts all of CBay’s operational performance obligations pursuant to a
Customer Contractual Service Level Agreement, CBay shall be responsible for
invoicing, collections and dispute resolution with respect to a Client Facility.
MedQuist agrees that it shall provide CBay with reasonable assistance and
cooperation with such invoicing, collections and dispute resolution efforts.

ARTICLE IV
HIPAA COMPLIANCE

Section 4.1 MedQuist will:

a) Not use or further disclose any PHI other than as permitted or required by
this Agreement, an applicable Customer Contractual Service Level Agreement or as
required by law;

b) Report to CBay’s Corporate Director of Information Privacy and Security any
use or disclosure of the PHI not provided for by this Agreement within
forty-eight (48) hours of becoming aware of the unauthorized use or disclosure;

c) Have procedures in place for mitigating, to the maximum extent practicable,
any deleterious effects from the use or disclosure of PHI in a manner contrary
to this Agreement;

d) Ensure that any individuals or entities who assist MedQuist in fulfilling its
obligations under this Agreement agree, in writing, to substantially the same
restrictions and conditions that apply to MedQuist with respect to such PHI.
MedQuist shall obtain reasonable assurances from any such individuals or
entities that: (i) the information being disclosed will be held confidentially
and used or further disclosed only as required by law, (ii) the individuals or
entities will use the appropriate Administrative, Physical and Technical
Safeguards to prevent the unauthorized use or disclosure of the PHI and EPHI;
and (iii) the individuals or entities will immediately notify MedQuist of any
instance of a breach of any of the PHI terms set forth herein;

e) Ensure that all individuals and entities who assist MedQuist in fulfilling
its obligations under this Agreement are or shall be appropriately informed of
the terms of this Agreement and are under a legal obligation, by contract or
otherwise, sufficient to enable each individual and entity to fully comply with
all provisions of this Agreement. MedQuist will also ensure that all individuals
and entities who assist MedQuist in fulfilling its obligations under this
Agreement have signed Protected Health Information Confidentiality Agreements;

f) Make available to CBay such information as CBay may require to fulfill CBay’s
obligations to provide access to, provide a copy of, and account for disclosures
with respect to PHI pursuant to HIPAA and the HIPAA Regulations, including, but
not limited to, 45 CFR §164.524 and §164.528;

g) Make CBay’s PHI available as CBay may require to fulfill CBay’s obligations
to amend PHI pursuant to HIPAA and the HIPAA Regulations, including but not
limited to 45 CFR §164.526. MedQuist shall, as directed by CBay, incorporate any
amendments to CBay’s PHI into copies of such PHI maintained by MedQuist;

h) Make available the information required to provide an accounting of
disclosures in accordance with 45 CFR §164.528;

i) Make its internal practices, books, and records relating to the use and
disclosure of PHI received from, or created or received by MedQuist on behalf
of, CBay available to the Secretary of the U.S. Department of Health and Human
Services for purposes of determining CBay’s or a CBay customer’s compliance with
HIPAA;

j) Upon termination or expiration of this Agreement, or any time during the Term
of this Agreement, with respect to PHI that MedQuist maintains in any form,
recorded on any medium or stored in any storage system, including PHI retained
or stored by individuals and entities who assist MedQuist in fulfilling its
obligations under this Agreement, at CBay’s direction and if feasible, return to
CBay or destroy all such PHI. A senior officer of MedQuist shall certify in
writing to CBay, within thirty (30) days after termination or other expiration
of this Agreement, that all PHI has been returned or disposed of as provided
above and that MedQuist no longer retains any such PHI in any form;

k) If return or destruction of PHI is infeasible, notify CBay in writing within
thirty (30) days after termination or other expiration of this Agreement. Such
notification shall include: (i) a statement that MedQuist has determined that it
is infeasible to return or destroy the PHI in its possession; and (ii) the
specific reasons for such determination. In addition to providing such
notification, MedQuist shall certify within such thirty (30) day period that it
will, and will require individuals and entities who assist MedQuist in
fulfilling its obligations under this Agreement to, extend any and all
protections, limitations and restrictions contained in this Agreement to any PHI
retained after termination of this Agreement and to limit any further uses
and/or disclosures to those purposes that make the return or destruction of the
PHI infeasible;

l) Implement administrative, physical and technical safeguards that reasonably
and appropriately protect the confidentiality, integrity and availability of
EPHI that MedQuist creates, receives, maintains or transmits on behalf of the
CBay;

m) Report to CBay’s Director of Information Privacy and Security within
forty-eight (48) hours, any “security incident” of which it becomes aware, as
such term is defined in the HIPAA Security Rule;

n) Ensure that any individuals and entities who assist MedQuist in fulfilling
its obligations under this Agreement to whom MedQuist provides EPHI agree in
writing, to implement reasonable and appropriate safeguards to protect EPHI as
required herein; and

o) Upon request, provide to CBay a list of names of any individuals or entities
used to outsource CBay’s transcription and evidence of written assurances from
those individuals or entities (as required in 4.1 (d)) that they will agree to
substantially the same restrictions and conditions that apply to MedQuist with
respect to such PHI.

Section 4.2 MedQuist, in its capacity as Business Associate (as that term is
defined in the HIPAA Regulations) to CBay, shall be permitted to use and
disclose PHI in a manner that would not violate the requirements of the HIPAA
Regulations as follows: (a) for the proper management and administration of
MedQuist; (b) to carry out the legal responsibilities of MedQuist and to fulfill
MedQuist’s duties and responsibilities under this Agreement including, in part,
disclosure to individuals and entities who assist MedQuist in fulfilling its
obligations under this Agreement; and (c) to provide data aggregation services
relating to the health care operations of CBay.

Section 4.3 Notwithstanding anything to the contrary set forth herein, CBay may
immediately terminate this Agreement if MedQuist has breached a material term of
this Article IV. CBay may exercise said right to terminate this Agreement by
providing MedQuist with written notice of its intent to terminate, specifying
the material breach of this Agreement that provides the basis for termination.
Such termination shall be effective immediately or at such date as specified in
the notice.

Section 4.4 MedQuist acknowledges that CBay is not conveying any right or title
in the PHI to MedQuist.

ARTICLE V
TERM AND TERMINATION

Section 5.1 Term. This Agreement shall be effective on the Effective Date and
terminate three (3) years from the Effective Date (the “Expiration Date”),
unless sooner terminated by the parties in accordance with this Article V.

Section 5.2 Termination for Convenience. Both CBay and MedQuist shall have the
right to terminate this Agreement with or without cause at any time upon six
(6) months’ prior written notice to the other party to this Agreement.

Section 5.3 Termination for Material Default.

a) CBay may terminate this Agreement effective immediately upon written notice
if MedQuist: (i) breaches any material obligation under this Agreement and fails
to cure such breach within thirty (30) days written notice to MedQuist
specifying in reasonable detail the nature of the breach; or (ii) (a) files a
voluntary petition for bankruptcy, (b) is adjudicated bankrupt, (c) has a court
assume jurisdiction of its assets under a federal reorganization act,
(d) becomes insolvent or suspends business, or (e) makes an assignment of its
assets for the benefit of its creditors.

b) MedQuist may terminate this Agreement effective immediately upon written
notice if CBay: (i) breaches any material obligation under this Agreement and
fails to cure such breach within thirty (30) days written notice to CBay
specifying in reasonable detail the nature of the breach; or (ii) (a) files a
voluntary petition for bankruptcy, (b) is adjudicated bankrupt, (c) has a court
assume jurisdiction of its assets under a federal reorganization act,
(d) becomes insolvent or suspends business, or (e) makes an assignment of its
assets for the benefit of its creditors.

Section 5.4 Effect of Termination. Termination of this Agreement shall not
relieve the parties of any obligation accruing prior to such termination, and
the provisions of this Section 5.4 and Articles IV, V, VI, VII, VIII and IX
hereof shall survive the termination of this Agreement. Any termination of this
Agreement shall be without prejudice to the rights of either party against the
other accrued or accruing under this Agreement prior to termination.

ARTICLE VI
INDEMNIFICATION AND LIMITATION OF LIABILITY

Section 6.1 Indemnification Obligations; Limitation of Liability.

a) MedQuist hereby indemnifies and holds the CBay harmless from and against any
and all liability, loss, damage, claim or cause of action, and expenses
connected therewith, including, without limitation, reasonable attorney’s fees
and expenses, for bodily injury or damage to real or tangible personal property,
to the extent caused directly or indirectly by the MedQuist, its employees or
agents.

b) CBay hereby indemnifies and holds the MedQuist harmless from and against any
and all liability, loss, damage, claim or cause of action, and expenses
connected therewith, including, without limitation, reasonable attorney’s fees
and expenses, for bodily injury or damage to real or tangible personal property,
to the extent caused directly or indirectly by the CBay, its employees or
agents.

c) EXCEPT FOR: (A) INDEMNIFICATION OBLIGATIONS SPECIFIED UNDER THIS AGREEMENT OR
(B) BREACHES OF CONFIDENTIALITY UNDER ARTICLE VII, IN NO EVENT SHALL MEDQUIST BE
LIABLE TO CBAY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES (INCLUDING LOST PROFITS OR LOSS OF DATA) IN ANY WAY ARISING OUT OF THIS
AGREEMENT OR ANY ATTACHMENT, OR PERFORMANCE THEREUNDER, HOWEVER CAUSED, UNDER A
CLAIM OF ANY TYPE OR NATURE, BASED ON ANY THEORY OF LIABILITY (INCLUDING
CONTRACT, TORT OR STRICT LIABILITY) EVEN IF ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. EXCEPT FOR (A) INDEMNIFICATION OBLIGATIONS SPECIFIED UNDER THIS
AGREEMENT OR (B) BREACHES OF CONFIDENTIALITY UNDER ARTICLE VII, IN NO EVENT
SHALL MEDQUIST’S LIABILITY FOR DAMAGES TO CBAY EXCEED THE FEES PAID FOR THE
SERVICES INVOLVED IN THE DAMAGE.

Section 6.2 The obligations to indemnify, defend and hold harmless set forth
above in this Article VI will not apply to the extent the indemnified party was
responsible for giving rise to the matter upon which the claim for
indemnification is based and will not apply unless the indemnified party
(i) promptly notifies the indemnifying party of any matters in respect of which
the indemnity may apply and of which the indemnified party has knowledge;
(ii) gives the indemnifying party full opportunity to control the response
thereto and the defense thereof, including any agreement relating to the
settlement thereof, provided that the indemnifying party shall not settle any
such claim or action without the prior written consent of the indemnified party
(which shall not be unreasonably withheld or delayed); and (iii) cooperates with
the indemnifying party, at the indemnifying party’s cost and expense in the
defense or settlement thereof. The indemnified party may participate, at its own
expense, in such defense and in any settlement discussions directly or through
counsel of its choice on a monitoring, non-controlling basis.

ARTICLE VII
CONFIDENTIALITY AND NONSOLICITATION

Section 7.1 Confidentiality. MedQuist and CBay acknowledge that Confidential
Information is to be considered highly confidential. Each party shall use
Confidential Information disclosed to it by or on behalf of the other party only
for the purposes contemplated by this Agreement and shall not disclose such
Confidential Information to any third party without the prior written consent of
the disclosing party. The foregoing obligations shall survive the expiration or
termination of this Agreement. These obligations shall not apply to Confidential
Information that:

a) Is known by the receiving party at the time of its receipt, and not through a
prior disclosure by the disclosing party, as documented by business records;

b) Is published at the time of disclosure, or thereafter becomes published or
otherwise part of the public domain without breach of this Agreement by the
receiving party;

c) Is subsequently disclosed to the receiving party by a third party who has the
right to make such disclosure;

d) Is developed by the receiving party independently of Confidential Information
or other information received from the disclosing party and such independent
development is properly documented by the receiving party; or

e) Is required to be disclosed by law or court order, provided that notice is
promptly delivered to the other party in order to provide an opportunity to seek
a protective order or other similar order with respect to such Confidential
Information and thereafter discloses only the minimum information required to be
disclosed in order to comply with the request, whether or not a protective order
or other similar order is obtained by the other party.

Section 7.2 Non-Solicitation. So long as this Agreement is in effect and for a
period of twelve (12) months thereafter, MedQuist and CBay shall not — without
the prior written consent of the other party — solicit, hire or engage any
person who during the Term of this Agreement is or has been an employee,
consultant, or transcriptionist of the other party.

ARTICLE VIII
RECORDS

Section 8.1 MedQuist shall maintain records with respect to the performance of
its obligations under this Agreement. All such records shall be available for
inspection, audit and copying by CBay and its representatives and agents,
including CBay’s auditors, at CBay’s cost and expense upon reasonable request
during normal business hours. All such records shall be maintained during the
Term of this Agreement, or such longer period as may be required by relevant
Law.

ARTICLE IX
MISCELLANEOUS

Section 9.1 Assignment, Subcontracting. Notwithstanding anything to the contrary
contained herein, neither this Agreement nor any or all of the rights and
obligations of a party hereunder shall be assigned, delegated, sold,
transferred, sublicensed, subcontracted (except as otherwise provided herein) or
otherwise disposed of, by operation of law or otherwise, to any third party
without the prior written consent of the other party, and any attempted
assignment, delegation, sale, transfer, sublicense, subcontract or other
disposition, by operation of law or otherwise, of this Agreement or of any
rights or obligations hereunder contrary to this section shall be a material
breach of this Agreement by the attempting party, and shall be void and without
force or effect; provided, however, that CBay may, without such consent, assign
this Agreement and its rights and obligations hereunder: (a) in connection with
the transfer or sale of all or substantially all of its assets related to, or
(b) in the event of its merger or consolidation or change in control or similar
transaction.

Section 9.2 Force Majeure. The parties shall be excused from performing
hereunder in the event of any Force Majeure Event, provided that the
non-performing party cannot reasonably circumvent the delay through the use of
commercially reasonable alternate sources, workaround plans or other means. In
such event the non-performing party shall be excused from further performance or
observance of the obligation(s) so affected for as long as such circumstances
prevail and such party continues to use commercially reasonable efforts to
recommence performance or observance whenever and to whatever extent possible
without delay. Any party so prevented, hindered or delayed in its performance
shall immediately notify the party to whom performance is due by telephone (to
be confirmed in writing within five (5) days of the inception of such delay) and
reasonably describe the circumstances of the Force Majeure Event.

Section 9.3 Injunctive Relief; Arbitration; and Governing Law.

a) Injunctive Relief. The parties to this Agreement acknowledge and agree that
remedies at law are inadequate in the event of any breach or threatened breach
by any party of its agreements and obligations as set forth in Article VII of
this Agreement. Notwithstanding Section 9.3(b), in addition to any other remedy
which may be available, the non-breaching party shall be entitled to petition
for injunctive and/or other equitable relief restraining the breach or
threatened breach of the provisions and/or obligations in Article VII of this
Agreement.

b) Arbitration; Governing Law. Except as set forth in Section 9.3(a), any
controversy or claim arising out of or relating to this Agreement, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. This Agreement shall be governed by and construed,
and the legal relations between the parties shall be determined in accordance
with the laws of the State of New Jersey, excluding application of any conflict
of laws principles, and the parties irrevocably waive all rights to trial by
jury for any litigation between them related to this Agreement. Client hereby
consents to the jurisdiction of any state or federal court of competent
jurisdiction in the State of New Jersey for any litigation between the parties
related to this Agreement.

Section 9.4 Waiver. Any delay or failure in enforcing a party’s rights under
this Agreement or any waiver as to a particular default or other matter shall
not constitute a waiver of such party’s rights to the future enforcement of its
rights under this Agreement, nor operate to bar the exercise or enforcement
thereof at any time or times thereafter, excepting only as to an express written
and signed waiver as to a particular matter for a particular period of time.

Section 9.5 Independent Relationship. The relationship established between CBay
and MedQuist under this Agreement is that of independent contractors and nothing
contained in this Agreement will be deemed to establish or otherwise create a
relationship of principal and agent, franchisor and franchisee, joint venturers
or partnership between them. MedQuist’s employees are not and shall not be
deemed to be employees of CBay. MedQuist shall be solely responsible for the
payment of all compensation to its employees, including provisions for
employment taxes, workmen’s compensation and any similar taxes associated with
employment of MedQuist’s personnel. Neither party nor any of its agents or
employees will have any right or authority to assume or create any obligations
of any kind, whether express or implied, on behalf of the other party. All
financial obligations associated with each respective party’s business are the
sole responsibility of such party.

Section 9.6 Entire Agreement; Amendment. This Agreement including any Exhibits
and Schedules hereto, sets forth the complete and final agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the parties hereto and supersedes and terminates all
prior agreements, writings and understandings between the parties with respect
to the subject matter hereof. The parties agree that there are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the parties other than as are set forth herein
and therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the parties unless reduced to writing and signed
by an authorized officer of each party.

Section 9.7 Notices. Each notice required or permitted to be given or sent under
this Agreement shall be given by facsimile transmission (with confirmation copy
by registered first-class mail), by registered or overnight courier (return
receipt requested), or by electronic mail (with confirmation of receipt) to the
parties at the contact information indicated below.

 
If to CBay:
CBay Systems & Services, Inc 2661 Riva Road, Bldg 800 Annapolis, MD 21401
Attention: Managing Director
with a copy to:
If to MedQuist:
MedQuist Transcriptions, Ltd. 1000 Bishops Gate Boulevard, Suite 300 Mt. Laurel,
NJ 08054-4632 Facsimile No.: 856.206.4215 Attention: President
with a copy to:
MedQuist Transcriptions, Ltd. 1000 Bishops Gate Boulevard, Suite 300 Mt. Laurel,
NJ 08054-4632 Facsimile No.: 856.206.4215 Attention: Chief Legal Officer

Any such notice shall be deemed to have been received on the earlier of the date
actually received or the date five (5) days after the same was posted or sent.
Either party may change its address or its facsimile number by giving the other
party written notice, delivered in accordance with this section.

Section 9.8 Severability. If any provision of this Agreement is declared invalid
or unenforceable by a court having competent jurisdiction, it is mutually agreed
that this Agreement shall continue in effect except for the part declared
invalid or unenforceable by order of such court. The parties shall consult and
use their best efforts to agree upon a valid and enforceable provision which
shall be a reasonable substitute for such invalid or unenforceable provision in
light of the intent of this Agreement.

Section 9.9 Counterparts. This Agreement shall become binding when any one or
more counterparts hereof, individually or taken together, have been executed on
behalf of each of the parties hereto. This Agreement may be executed in any
number of counterparts and by facsimile, each of which shall be an original as
against any party whose signature appears thereon, but all of which taken
together shall constitute but one and the same instrument.

1

IN WITNESS WHEREOF, CBay and MedQuist have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

      CBAY SYSTEMS & SERVICES, INC.   MEDQUIST TRANSCRIPTIONS, LTD.
By: /s/ Jason Kolinoski
  By: /s/ Peter Masanotti
 
   
Name: Jason Kolinoski
Title: Chief Operating Officer
Date: March 31, 2009
  Name: Peter Masanotti
Title: President & CEO
Date: March 31, 2009

[Signature page to Services Agreement by and between MedQuist Transcriptions,
Ltd. and MedQuist]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
EXHIBIT 1

ORDER FORM

The following Order Form is issued pursuant to the terms of Section 2.2 in the
Transcription Services Subcontracting Agreement (the “Agreement”) executed by
and between CBAY SYSTEMS & SERVICES, INC. (“CBay”) and MEDQUIST TRANSCRIPTIONS,
LTD. (“MedQuist”). The effective date of this Order Form shall be the date of
mutual execution by the parties below. All terms and conditions of the Agreement
shall apply to this Order Form unless expressly stated otherwise. Capitalized
terms not otherwise defined in this Order Form shall have the meanings given to
them in the Agreement.

Customer Account Name:
Physical Address:
Billing Address:
Contact Person:
Phone Number:
Fax Number:

Commencement Date: The date that is the earlier of the first of the month or the
sixteenth of the month following the date on which this Order Form is fully
executed by the parties. MedQuist shall not be obligated to commence or continue
services hereunder until this fully executed Order Form is received by MedQuist.

Term: The term of this Order Form shall begin on the Commencement Date and
continue until the termination or expiration of the contractual relationship
between CBay and customer, unless earlier terminated in accordance with the
Transcription Services Subcontracting Agreement.

Services Description and Customer Fees: As described in the attached Customer
Contractual Service Level Agreement, contract, agreement, or additional
documents between CBay and customer.

      CBAY SYSTEMS & SERVICES, INC.   MEDQUIST TRANSCRIPTIONS, LTD.
By:
  By:
 
   
Name:
  Name:
 
   
Title:
  Title:
 
   
Date:
  Date:
 
   

2